BUDGE, J.,
Concurring Specially. — This appeal is from a judgment by the district court disallowing a claim by ap*197pellant, as executor, against the estate of Kate Needham Halloran, deceased, and the distributive share of respondent therein.
From the record it appears that the final account of appellant, as executor of said estate, was filed and settled by the probate court on Feb. 7, 1916; that respondent, one of the residuary legatees, appealed from the decree settling said account on April 3, 1916; that the executor moved to dismiss said appeal, and before the motion was finally submitted respondent informed the court and the executor that he did not desire to press the appeal; that the appeal was dismissed on June 6, 1916, with costs awarded to the executor, and the cause was remanded to the probate court; whereupon the executor filed a cost bill in the district court claiming $8.78 expenses (not court costs), and $50 attorney fee paid to Delos J. Needham, his son and law partner; that this cost bill was disallowed, and on Nov. 22, 1916, the executor filed a supplemental account in the probate court claiming $67.88, for expenses and attorney fee; that said account was dismissed by the probate court on May 22, 1917, without a hearing thereon; that the executor appealed to the district court therefrom; that the district court reversed the cause and remanded it for hearing and settlement; that on July 23, 1917, the executor filed an amended supplemental account in the probate court, claiming $109.65 additional disbursements, or a total of $177.53, all of which he asked to have decreed as a charge against the share of Joseph Needham; that respondent filed written objections thereto; that appellant demurred to the objections; that the demurrer was overruled and the claim disallowed by the probate court; that appellant appealed to the district court, where the demurrer was again overruled and the cause tried and judgment rendered against appellant, from which this appeal is prosecuted.
There are three material points urged upon this appeal, first, that the court erred in overruling the demurrer, and second, that the court erred in finding that the items set out *198in the amended supplemental account were not proper charges against the distributive share of Joseph Needham, and third, that said items were not proper charges against the estate.
There is no merit in the first contention. C. S., see. 7704, provides that:
“On the day appointed, or any subsequent day to which the hearing may be postponed by the court, any person interested in the estate may appear and file his exceptions in writing to the account and contest the same.”
The statute nowhere prescribes the form or nature of the “exceptions in writing” which may be filed, and we think it is necessary only that the exceptions state specifically the grounds for objection. (Ross on Probate Law and Practice, vol. 1, sec. 508, p. 788.) In any event, it is the duty of the court, although no objections are interposed, to scrutinize the account with a view of rejecting improper items. (Estate of Willey, 140 Cal. 238, 73 Pac. 998; Estate of More, 121 Cal. 635, 54 Pac. 148; Estate of Sanderson, 74 Cal. 199, 15 Pac. 753; Id., 13 Pac. 497.)
The trial court found that the items claimed in the amended supplemental account were not necessary expenses chargeable to the estate or the distributive share of respondent. No transcript of the evidence on which the court based this finding is before us. The rule is well established that in the absence of the evidence it is to be presumed that the findings were supported and justified by the evidence. (First Nat. Bank v. Staley (N. M.), 195 Pac. 514.)
Moreover, appellant is not entitled to recover the $50 attorney fee claimed in the supplemental account for the reason that this fee was paid to Delos J. Needham, his son and law partner, the presumption being that the income of the partnership is shared by the partners. The amount of compensation .to which an executor is entitled is fixed by C. S., sec. 7690, and this may not be increased by any subterfuge.
*199Furthermore, the rule is well established that am administrator who is also a lawyer is required to exercise his professional skill to conduct the business of the estate himself, without extra compensation, and without legal assistance unless a necessity is shown for the employment of such assistance. (Noble v. Whitten, 38 Wash. 262, 80 Pac. 451; In re Young Estate, 4 Wash. 534, 30 Pac. 643; Taylor v. Wright, 93 Ind. 121; Doss v. Stevens, 13 Colo. App. 535, 59 Pac. 67; Hough v. Harvey, 71 Ill. 72; In re Evans, 22 Utah, 366, 83 Am. St. 794, 62 Pac. 913, 53 L. R. A. 952.)
Dunn and Lee, JJ., concur.